Opinion filed February 7, 2013




                                                In The


         Eleventh Court of Appeals
                                            ____________

                                      No. 11-12-00362-CR
                                          __________

                             JERRY LEE MARTIN, Appellant

                                                   V.

                                STATE OF TEXAS, Appellee


                            On Appeal from the 104th District Court

                                       Taylor County, Texas

                                   Trial Court Cause No. 18553B


                             MEMORANDUM OPINION
        Jerry Lee Martin filed a pro se notice of appeal in this case. Upon receiving the clerk’s
record in this case, this court noted that the trial court had certified that this is a plea-bargain case
and that Martin has no right of appeal. See TEX. R. APP. P. 25.2(a)(2), (d). We issued a letter
requesting that Martin show grounds to continue the appeal. Martin’s counsel has responded by
letter indicating that this was a plea-bargain case and that Martin waived his right to appeal. We
dismiss the appeal.
        The clerk’s record indicates that Martin was charged with felony driving while
intoxicated with one enhancement allegation, that he entered into a plea bargain agreement with
the State, that he pleaded guilty, and that the trial court assessed punishment pursuant to the
terms of the plea bargain at confinement for twelve years. Thus, the trial court’s certification—
reflecting that Martin has no right of appeal—is supported by the record and is not defective.
See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005). Martin’s appeal is therefore
prohibited by Rule 25.2, and we must dismiss the appeal without further action. Rule 25.2(d);
Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
       Accordingly, this appeal is dismissed.


                                                           PER CURIAM


February 7, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                                2